Ott, Judge.
The trial court retained jurisdiction over the first one-third of appellant’s sentence but failed to specify his reasons therefor as mandated by section 947.16(3), Florida Statutes (1979).
Accordingly, the judgment and sentence are affirmed but that part of the judgment and sentence which retains jurisdiction over the first third of the sentence is vacated. When remanded the trial judge may reim*76pose retention of jurisdiction over no more than the first one-third of the sentence by setting forth in such order his specific reasons supported by the record. § 947.-16(3)(a), Fla.Stat. (1979). LaChance v. State, 396 So.2d 1234 (Fla.2d DCA 1981); Tompkins v. State, 386 So.2d 597 (Fla. 5th DCA 1980).
Judgment and sentence AFFIRMED; order of retention VACATED; and case REMANDED with directions.
BOARDMAN, A.C.J., and GRIMES, J., concur.